 Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 1 of 12 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


DARRELL YARBOROUGH,

               Plaintiff,
v.                                                COMPLAINT AND DEMAND FOR
                                                  JURY TRIAL
HALSTED FINANCIAL SERVICES, LLC,

               Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Darrell Yarborough, by and through his attorneys, alleges the following violations

of his federal consumer protection rights against Defendant Halsted Financial Services

(“Halsted”).

                                       INTRODUCTION

       1.      Count I of Mr. Yarborough’s Complaint against Halsted is based upon the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal statute

that broadly regulates the use of automated telephone equipment. Among other things, the TCPA

prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or prerecorded

messages, and delegates rulemaking authority to the Federal Communications Commission

(“FCC”).

       2.      Count II of Mr. Yarborough’s Complaint is based upon the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq., which prohibits debt

collectors from engaging in abusive, deceptive, and unfair practices in connection with the

collection of consumer debts.

       3.      Count III of Mr. Yarborough’s Complaint is based upon the Florida Consumer
                                                         Yarborough v. Halsted Financial Services, LLC
                                                                                            Complaint
                                               1/12
 Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 2 of 12 PageID 2




Collection Practices Act (“FCCPA”), §559.55 et seq. Fla. Stat. The FCCPA is a Florida statute

that regulates the collection of debts within the state by debt collectors and original creditors. The

FCCPA provides relief additional to the TCPA.

        4.      Count IV of Mr. Yarborough’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from §652B of the Restatement (Second) of Torts. §652B

prohibits an intentional intrusion, “physically or otherwise, upon the solitude or seclusion of

another or his private affairs or concerns . . . that would be highly offensive to a reasonable person.”

                                          JURISDICTION

        5.      Jurisdiction of this court arises under 28 U.S.C. §§1331, 1367 and 47 U.S.C. §227.

        6.      Federal question jurisdiction exists because Halsted conduct violates Mr.

Yarborough’s rights under the TCPA and FDCPA, federal statutes.

        7.      Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part of the

events giving rise to the claim occurred within the Middle District of Florida.

        8.      Because Halsted conduct was aimed at, the effects of its conduct were suffered in,

and it transacts business in the Middle District of Florida, personal jurisdiction is established.

                                              PARTIES

        9.      Mr. Yarborough is a natural person.

        10.     During all times pertinent to this complaint Mr. Yarborough resided in Sarasota,

Florida.

        11.     Mr. Yarborough is a “consumer” as defined under §559.55(3), Fla. Stat.

        12.     Halsted is a “debt collector” as defined under 15 U.S.C. §1692a(6).

        13.     Halsted is a “creditor” as defined under §559.55(5), Fla. Stat.

        14.     Halsted is an Illinois corporation that regularly transacts business in Florida.

                                                           Yarborough v. Halsted Financial Services, LLC
                                                                                              Complaint
                                                 2/12
 Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 3 of 12 PageID 3




       15.     Halsted’s principal place of business is located at 8001 Lincoln Ave, Ste 500,

Skokie, IL 60077-3657.

       16.     Halsted’s registered agent in Florida is Corporation Service Company, located at

1201 Hays Street, Tallahassee, FL 32301.

       17.     Halsted acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                  FACTUAL ALLEGATIONS

       18.     The debt(s) underlying this action were obligation(s) or alleged obligation(s) of a

consumer to pay money arising out of a transaction in which the money, property, insurance, or

services which are the subject of the transaction were primarily for personal, family, or household

purposes.

       19.     Halsted is attempting to collect one or more alleged debts from Mr. Yarborough.

       20.     In or around August 2020, Mr. Yarborough began receiving telephone calls from

Halsted to his cellular phone.

       21.     The calls mainly originated from the numbers: (252) 745-1171; (252) 862-2455;

(252) 692-0958; (252) 923-8505; (252) 888-4404; (252) 301-3277; and (252) 501-3277. Upon

information and belief, these phone numbers are owned, operated or controlled by Halsted or their

agent(s).

       22.     On or about September 2, 2020, at 11:58 a.m., Mr. Yarborough answered a call

from Halsted and spoke with a representative.

       23.     After picking up the call, Mr. Yarborough noticed a rapid burst of dialing tones or

beeps and a longer-than-usual pause before the representative began speaking, consistent with the

use of an automatic telephone dialing system.

                                                          Yarborough v. Halsted Financial Services, LLC
                                                                                             Complaint
                                                3/12
 Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 4 of 12 PageID 4




       24.     The representative verified Mr. Yarborough’s identity and indicated that they were

attempting to collect a debt.

       25.     In response, Mr. Yarborough informed the representative that he was going through

financial hardship and could not afford to make any payments. He further instructed Halsted to

stop calling him and to instead communicate with him by mail, thereby revoking consent to be

called on his cell phone.

       26.     Despite Mr. Yarborough expressly revoking consent to be, and explaining that he

could not make a payment due to financial hardship, Halsted subjected Mr. Yarborough to a

harassment campaign by calling Mr. Yarborough on his cellular phone relentlessly for about six

months.

       27.     Between and including September 2, 2020 and February 11, 2021, Halsted called

Mr. Yarborough on his cellular telephone no less than ONE HUNDRED FIFTY-SIX (156) times

after he revoked consent.

       28.     Halsted called Mr. Yarborough almost every day, including the weekends.

       29.     Halsted called Mr. Yarborough several times a day, regularly calling Mr.

Yarborough four times in a single day

       30.     Halsted called Mr. Yarborough at all times during the day.

       31.     Halsted called Mr. Yarborough from several different phone numbers, making it

harder for Mr. Yarborough to screen the calls and making it appear that Mr. Yarborough was being

pursued by more debt collectors

       32.     Upon information and belief, Halsted called Mr. Yarborough and delivered

prerecorded or artificial voice messages.

       33.     Upon information and belief, Halsted also called and texted, or attempted to call

                                                       Yarborough v. Halsted Financial Services, LLC
                                                                                          Complaint
                                              4/12
 Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 5 of 12 PageID 5




and text friends and family of Mr. Yarborough with the intention that they would communicate to

Mr. Yarborough that Halsted was attempting to collect a debt from him, causing Mr. Yarborough

additional embarrassment and distress.

       34.     Upon information and belief, Halsted’s automatic dialers failed to return to the on-

hook state within 60 seconds of completion of dialing.

       35.     Upon information and belief, Halsted’s system “use[s] a random generator to

determine the order in which to pick phone numbers from a preproduced list” and “then store[s]

those numbers to be dialed at a later time.” Facebook, Inc. v. Duguid, 592 U. S. ____, slip op. 10,

n.7 (2021).

       36.     Upon information and belief, Halsted’s system used to call Mr. Yarborough has the

capacity to store a telephone number using a random or sequential number generator.

       37.     Upon information and belief, Halsted’s system used to call Mr. Yarborough has the

capacity to produce a telephone number using a random or sequential number generator.

       38.     Halsted’s intrusion upon Mr. Yarborough’s seclusion was highly offensive to the

reasonable person. Halsted intruded into Mr. Yarborough’s seclusion by placing over 150

telephone calls to his cellular phone, even after Mr. Yarborough explained that he simply did not

have the money to pay, and he had given Halsted clear instructions to not call him but to

communicate with him by mail.

       39.     Halsted is familiar with the TCPA, the FDCPA and the FCCPA.

       40.     Halsted’s conduct was not only done willfully but was done with the intention of

causing Mr. Yarborough such distress, so as to induce him to pay the debt.

       41.     Halsted’s conduct was oppressive, outrageous, and exceeded reasonable collection

efforts. Halsted conduct was especially unreasonable because they called relentlessly shortly after

                                                         Yarborough v. Halsted Financial Services, LLC
                                                                                            Complaint
                                               5/12
 Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 6 of 12 PageID 6




Mr. Yarborough explained that he was going through financial hardship. Having knowledge that

Mr. Yarborough simply did not have money to repay Halsted, Halsted continued calling could

only have been intended to oppress, harass and abuse Mr. Yarborough.

        42.     As a result of Halsted’s conduct, Mr. Yarborough has sustained actual damages

including but not limited to, stress, anxiety, embarrassment, severe emotional and mental pain and

anguish.

        43.     Furthermore, each and every one of Halsted’s telephone calls caused Mr.

Yarborough distraction and temporary loss of use of his telephone line, which he needs for his

work.

                                            COUNT I

                            Violations of the TCPA, 47 U.S.C. §227

        44.     Mr. Yarborough incorporates by reference paragraphs 18 through 43 as though

fully stated herein.

        45.     Halsted violated the TCPA. Halsted’s violations include, but are not limited to the

following:

                a.     Within four years prior to the filing of this action, on multiple occasions,

                       Halsted violated 47 U.S.C. §227(b)(1)(A)(iii) which states in pertinent part,

                       “It shall be unlawful for any person within the United States . . . to make

                       any call (other than a call made for emergency purposes or made with the

                       prior express consent of the called party) using any automatic telephone

                       dialing system or an artificial or prerecorded voice — to any telephone

                       number assigned to a . . . cellular telephone service . . . or any service for

                       which the called party is charged for the call.”


                                                         Yarborough v. Halsted Financial Services, LLC
                                                                                            Complaint
                                               6/12
 Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 7 of 12 PageID 7




                 b.     Within four years prior to the filing of this action, on multiple occasions

                        Halsted violated 47 U.S.C. §227(b)(1)(B) which states in pertinent part, “[i]t

                        shall be unlawful for any person within the United States . . . to initiate any

                        telephone call to any residential telephone line using an artificial or

                        prerecorded voice to deliver a message without the prior express consent of

                        the called party”.

        46.      As a result of Halsted’s violations of 47 U.S.C. §227, Mr. Yarborough is entitled to

declaratory judgment that Halsted’s conduct violated the TCPA, and an award of five hundred

dollars ($500.00) in statutory damages, for each and every violation, pursuant to §227(b)(3)(B). If

the Court finds that Halsted knowingly and/or willfully violated the TCPA, Mr. Yarborough is

entitled to an award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to §227(b)(3)(B), (C).

                                                COUNT II

                        Violation of the FDCPA, 15 U.S.C. §1692 et seq.

        47.      Mr. Yarborough incorporates by reference paragraphs 18 through 43 as though

fully stated herein.

        48.      The FDCPA is a comprehensive regulatory scheme that Congress enacted to

eliminate abusive, deceptive, and unfair debt collection practices by debt collectors and to

promote consistent state action to protect consumers against debt collection abuses. 15 U.S.C.

§1692(a), (e).

        49.      When Congress enacted the FDCPA in 1977, Congress had found that abusive

debt collection practices harmed consumers by, among other things, increasing personal

bankruptcy, marital instability, loss of employment, and invasion of privacy.


                                                           Yarborough v. Halsted Financial Services, LLC
                                                                                              Complaint
                                                 7/12
 Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 8 of 12 PageID 8




       50.       Halsted violated the FDCPA. Halsted’s violations include, but are not limited to

the following:

                 a.     Communicating with Mr. Yarborough at an unusual time, place, or

                        manner known to be inconvenient to the consumer, in violation of

                        §1692c(a)(1).

                 b.     Communicating with persons other than Mr. Yarborough in connection

                        with the collection of Mr. Yarborough’s alleged debt, in violation of

                        §1692c(b).

                 c.     Engaging in conduct the natural consequence of is to harass, oppress, or

                        abuse any person in connection with the collection of a debt, in violation

                        of §1692d.

                 d.     Halsted’s harassing conduct includes causing Mr. Yarborough’s phone to

                        ring or engaging Mr. Yarborough in telephone conversation repeatedly or

                        continuously with the intent to annoy, abuse, or harass, in specific

                        violation of §1692d(5).

                 e.     Using no less than seven (7) phone numbers to call Mr. Yarborough,

                        which constitutes false, deceptive, or misleading means in connection

                        with the collection of any debt, in violation of §1692e.

                 f.     Using unfair or unconscionable means to collect or attempt to collect a

                        debt, in violation of §1692f.

       51.       The FDCPA provides for actual damages and statutory damages of one thousand

dollars ($1,000.00) after the finding of a violation by Halsted. Additionally, Mr. Yarborough

may recover reasonable attorney’s fees and costs from Halsted. §1692k(a).


                                                          Yarborough v. Halsted Financial Services, LLC
                                                                                             Complaint
                                                  8/12
 Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 9 of 12 PageID 9




                                           COUNT III

                        Violations of the FCCPA, §559.55 et seq. Fla. Stat.

        52.     Mr. Yarborough incorporates by reference paragraphs 18 through 43 as though

fully stated herein.

        53.     Halsted violated §559.72 of the FCCPA. Section 559.72 provides in relevant part:

“In collecting consumer debts, no person shall: . . . (7) Willfully communicate with the debtor or

any member of her or his family with such frequency as can reasonably be expected to harass the

debtor or her or his family, or willfully engage in other conduct which can reasonably be expected

to abuse or harass the debtor or any member of her or his family.”

        54.     Halsted willfully called Mr. Yarborough with such frequency and methodology as

can reasonably be expected to abuse and harass Mr. Yarborough and members of his family.

        55.     As a result of Halsted’s violations of §559.72, Fla. Stat., Mr. Yarborough is

entitled to an award of actual damages and statutory damages of one thousand dollars ($1,000.00),

for each and every violation, pursuant to §559.77(2) Fla. Stat.

        56.     The Court may award additional statutory damages by considering the nature of

Halsted’s noncompliance with §559.72, the frequency and persistence of the noncompliance, and

the extent to which the noncompliance was intentional.

        57.     Section 559.77(2) expressly authorizes the Court to award Mr. Yarborough

punitive damages.

                                           COUNT IV

                       Halsted Intrusion upon Mr. Yarborough’s Seclusion

        58.     Mr. Yarborough incorporates by reference paragraphs 18 through 43 as though

fully stated herein.


                                                         Yarborough v. Halsted Financial Services, LLC
                                                                                            Complaint
                                               9/12
Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 10 of 12 PageID 10




        59.      Halsted intruded upon Mr. Yarborough’s seclusion. Restatement of the Law,

Second, Torts, §652B defines the tort of intrusion upon seclusion as “[o]ne who intentionally

intrudes . . . upon the solitude or seclusion of another, or his private affairs or concerns, is subject

to liability to the other for invasion of privacy, if the intrusion would be highly offensive to a

reasonable person.”

        60.      Halsted’s violations of Mr. Yarborough’s privacy include, but are not limited to,

the following:

                 a.     Halsted intentionally intruded, physically or otherwise, upon Mr.

                        Yarborough’s solitude and seclusion by engaging in harassing phone calls

                        in an attempt to collect on an alleged debt despite a request for the calls to

                        cease.

                 b.     The number and frequency of the telephone calls to Mr. Yarborough by

                        Halsted after a request for the calls to cease constitute an intrusion on Mr.

                        Yarborough’s privacy and solitude.

                 c.     Halsted’s conduct would be highly offensive to a reasonable person

                        because Halsted called Mr. Yarborough relentlessly shortly after he had

                        explained the reason why he could not make a payment and asked Halsted

                        not to call him. Unfazed, Halsted continued to call Mr. Yarborough

                        virtually every day, multiple times a day, at all times of the day, for over

                        five months, fully aware that Mr. Yarborough had revoked consent to be

                        called on his cellular phone.

                 d.     The frequency and volume of Halsted’s calls were harassing to Mr.

                        Yarborough.


                                                            Yarborough v. Halsted Financial Services, LLC
                                                                                               Complaint
                                                 10/12
Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 11 of 12 PageID 11




                e.      Halsted’s acts, as described above, were done intentionally with the

                        purpose of coercing Mr. Yarborough to pay the alleged debt, which it was

                        aware that Mr. Yarborough could not afford to pay.

        61.     As a result of Halsted’s violations of Mr. Yarborough’s privacy, Halsted is liable

to Mr. Yarborough for actual damages. If the Court finds that Halsted’s conduct was egregious,

Mr. Yarborough may recover punitive damages.

                                      DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Mr. Yarborough hereby demands a trial by

jury of all issues triable by jury.

                                      REQUEST FOR RELIEF

        WHEREFORE, Plaintiff Darrel Yarborough respectfully requests judgment be entered

against Defendant Halsted Financial Services, LLC for the following:

        A.      Declaratory judgment that Halsted violated the TCPA, the FDCPA and the FCCPA;

        B.      Statutory damages of $500.00 for each and every negligent violation of the TCPA

                pursuant to 47 U.S.C. §227(b)(3)(B);

        C.      Statutory damages of $1500.00 for each and every knowing and/or willful violation

                of the TCPA pursuant to 47 U.S.C. §227(b)(3)(B), (C);

        D.      Actual damages pursuant to 15 U.S.C. §1692k(a);

        E.      Statutory damages pursuant to 15 U.S.C. §1692k(a);

        F.      Attorneys’ fees and costs pursuant to 15 U.S.C. §1692k(a);

        G.      Actual damages pursuant to §559.72, Fla. Stat.;

        H.      Statutory damages pursuant to §559.72, Fla. Stat.;

        I.      Punitive damages pursuant to §559.72, Fla. Stat.;

                                                         Yarborough v. Halsted Financial Services, LLC
                                                                                            Complaint
                                              11/12
Case 8:21-cv-02066-VMC-JSS Document 1 Filed 08/26/21 Page 12 of 12 PageID 12




      J.     Attorneys’ fees and costs pursuant to §559.72, Fla. Stat.;

      K.     Actual damages for Halsted’s intrusion upon Mr. Yarborough’s seclusion;

      L.     Punitive damages for Halsted’s intrusion upon Mr. Yarborough’s seclusion;

      M.     Awarding Mr. Yarborough any pre-judgment and post-judgment interest as may be

             allowed under the law; andss

      N.     Any other relief that this Honorable Court deems appropriate.

Date: August 26, 2021                       /s/ Santiago J Teran
                                            Santiago J Teran (FL Bar No. 1018985)
                                            Price Law Group, APC
                                            2125 Biscayne Bldv., Ste 206
                                            Miami, FL 33137
                                            E-mail: santiago@pricelawgroup.com
                                            Cell: (347) 946-7990
                                            Telephone: (818) 600-5586
                                            Facsimile: (818) 600-5486
                                            Attorneys for Plaintiff Darrell Yarborough




                                                      Yarborough v. Halsted Financial Services, LLC
                                                                                         Complaint
                                            12/12
